 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4       JEFFREY WILSON,
                                                               Case No. 2:19-cv-00549-JAD-DJA
 5             Petitioner
 6       v.                                                   Order Granting Extension of Time
 7       JERRY HOWELL, et al.,                                            [ECF No. 14]
 8             Respondents
 9

10            Good cause appearing, IT IS HEREBY ORDERED that respondents’ third motion for
11   enlargement of time [ECF No. 14] is GRANTED. Respondents have until January 14, 2020, to
12   answer or otherwise respond to the petition for writ of habeas corpus in this case.
13            I initially ordered respondents to respond to the petition by June 28, 2019. 1 I have twice
14   extended their response deadline. 2 The new deadline that I set in this order falls six and a half
15   months after the initial deadline. Given the length of time that respondents have received to file
16   a response, further extensions of time are not likely to be granted absent compelling
17   circumstances and a strong showing of good cause why a response could not be filed within
18   the extended time allowed despite the exercise of due diligence.
19
                                                             ___________________________________
20
                                                                 U.S. District Judge Jennifer A. Dorsey
21                                                                                   November 5, 2019

22

23

24

25

26
     1
         ECF No. 6.
27   2
         ECF Nos. 10, 13.
28

                                                       1
